234 F.2d 685
Robert W. R. BAKER, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 12974.
United States Court of Appeals District of Columbia Circuit.
Argued May 25, 1956.
Decided June 21, 1956.

Mr. Dean B. Lewis, Washington, D. C. (appointed by this Court) for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Edward P. Troxell, Asst. U. S. Attys., were on the brief, for appellee. Mr. Leo A. Rover, U. S. Atty., at the time record was filed, also entered an appearance for appellee.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction of robbery and housebreaking. D.C.Code §§ 22-1801, 22-2201 (1951). We have carefully considered appellant's contentions, ably presented by his court-appointed counsel, but find no error affecting substantial rights.


2
Affirmed.